ORDER
PER CURIAM:
Petitioner has filed in this Court a document wherein he sets forth his contention that he submitted a petition for a writ of error coram nobis to this Court in October, 1970, and we had taken no action on it. No such petition has ever been filed with this Court. He did furnish us a copy of a petition for such a writ which had been filed in the District Court of Silver Bow County. Such copy required no action on our part so none was taken, other than to verify that it was a copy, which was done by inquiry of the Clerk of the District Court of Silver Bow County and he advised us that such petition was filed in that court on October 23, 1970, but at the date of such advice, October 29, 1970, no action had been taken by the court.
We transmit a copy of this order to that court so that if this petition has been overlooked then the court may take such appropriate action as appears proper.